Attorney Grievance Commission of Maryland v. Shakaira Simone Mollock, Misc. Docket
AG No. 54, September Term, 2015. Opinion by Getty, J.

ATTORNEY DISCIPLINE — SANCTIONS — DISBARMENT — Respondent, Shakaira
Simone Mollock, violated Rules 1.1, 1.3, 1.4(a) and (b), 1.5(a), 1.15(a), (c), and (e),
1.16(d), 8.1(a) and (b), and 8.4(a), (c), and (d) of the Maryland Lawyers’ Rules of
Professional Conduct.      These violations stemmed from Respondent’s failure to
competently and diligently represent two clients, including misrepresentations to the
clients regarding the status of their cases and failure to return their unearned fees. In
addition, Respondent submitted falsified evidence to Bar Counsel, and failed to respond to
numerous requests for information during Bar Counsel’s investigation. Disbarment is the
appropriate sanction when an attorney engages in such intentional dishonest conduct.
Circuit Court for Baltimore County
Case No. 03-C-15-013038
Argued: September 8, 2016


                                         IN THE COURT OF APPEALS
                                              OF MARYLAND

                                            Misc. Docket AG No. 54

                                             September Term, 2015



                                     ATTORNEY GRIEVANCE COMMISSION
                                             OF MARYLAND

                                                        v.

                                       SHAKAIRA SIMONE MOLLOCK


                                        Barbera, C.J.
                                        Greene,
                                        Adkins,
                                        McDonald,
                                        Watts,
                                        Hotten,
                                        Getty,

                                                        JJ.


                                               Opinion by Getty, J.


                                        Filed: September 30, 2016
         Shakaira Simone Mollock (“Respondent”) was admitted to the Bar of this Court on January

6, 2012. At all times relevant to this case, she maintained an office for the practice of law in

Baltimore County, Maryland.

         The Attorney Grievance Commission of Maryland (“Petitioner”), by Glenn M. Grossman,

Bar Counsel, and Lydia E. Lawless, Assistant Bar Counsel, filed a Petition for Disciplinary or

Remedial Action and after the disciplinary hearing recommended that we disbar Respondent for

violating the Maryland Lawyers’ Rules of Professional Conduct (“MLRPC”).1 The Petition

alleged that Respondent, based on her representation of Michael C. King and Marlow Bates, had

violated several rules of the MLRPC: Rule 1.1 (Competence);2 Rule 1.3 (Diligence);3 Rule 1.4(a)




1
 Effective July 1, 2016, the MLRPC were renamed the Maryland Attorneys’ Rules of Professional
Conduct (“MARPC”) and moved to Title 19, Chapter 300 of the Maryland Rules. This opinion
refers to the MLRPC, not the MARPC, because all relevant conduct took place before July 1, 2016.
2
    MLPRC 1.1 provides:
        A lawyer shall provide competent representation to a client. Competent
        representation requires the legal knowledge, skill, thoroughness and preparation
        reasonably necessary for the representation.
3
    MLRPC 1.3 provides:
       A lawyer shall act with reasonable diligence and promptness in representing a
       client.
and (b) (Communication);4 Rule 1.5(a) and (b) (Fees);5 Rule 1.15(a), (c), and (e) (Safekeeping

Property);6 Rule 1.16(d) (Declining or Terminating Representation);7 Rule 8.1(a) and (b) (Bar

Admissions and Disciplinary Matters);8 and Rule 8.4(a), (c), and (d) (Misconduct).9



4
    MLRPC 1.4 provides, in relevant part:
               (a) A lawyer shall:
               (1) promptly inform the client of any decision or circumstance with respect
       to which the client’s informed consent, as defined in Rule 1.0(f), is required by
       these Rules;
               (2) keep the client reasonably informed about the status of matter;
               (3) promptly comply with reasonable requests for information; and
               (4) consult with the client about any relevant limitation on the lawyer’s
       conduct when the lawyer knows that the client expects assistance not permitted by
       the Maryland Lawyers’ Rules of Professional Conduct or other law.
               (b) A lawyer shall explain a matter to the extent reasonably necessary to
       permit the client to make informed decisions regarding the representation.
5
    MLRPC 1.5 provides, in relevant part:
                (a) A lawyer shall not make an agreement for, charge, or collect an
       unreasonable fee or an unreasonable amount for expenses. The facts to be
       considered in determining the reasonableness of a fee include the following:
                (1) the time and labor required, the novelty and difficulty of the questions
       involved, and the skill requisite to perform the legal service properly;
                (2) the likelihood, if apparent to the client, that the acceptance of the
       particular employment will preclude other employment of the lawyer;
                (3) the fee customarily charged in the locality for similar legal services;
                (4) the amount involved and the results obtained;
                (5) the time limitations imposed by the client or by the circumstances;
                (6) the nature and length of the professional relationship with the client;
                (7) the experience, reputation, and ability of the lawyer or lawyers
       performing the services; and
                (8) whether the fee is fixed or contingent.
                (b) The scope of the representation and the basis or rate of the fee and
       expenses for which the client will be responsible shall be communicated to the
       client, preferably in writing, before or within a reasonable time after commencing
       the representation, except when the lawyer will charge a regularly represented
       client on the same basis or rate. Any changes in the basis or rate of the fee or
       expenses shall also be communicated to the client.
6
    MLRPC 1.15 provides, in relevant part:
              (a) A lawyer shall hold property of clients or third persons that is in a
       lawyer’s possession in connection with a representation separate from the lawyer’s
       own property. Funds shall be kept in a separate account maintained pursuant to
                                                  2
         Title 16, Chapter 600 of the Maryland Rules, and records shall be created and
         maintained in accordance with the Rules in that Chapter. Other property shall be
         identified specifically as such and appropriately safeguarded, and records of its
         receipt and distribution shall be created and maintained. Complete records of the
         account funds and of other property shall be kept by the lawyer and shall be
         preserved for a period of at least five years after the date the record was created.
                                                  * * *
                 (c) Unless the client gives informed consent, confirmed in writing, to a
         different arrangement, a lawyer shall deposit legal fees and expenses that have been
         paid in advance into a client trust account and may withdraw those funds for the
         lawyer’s own benefit only as fees are earned or expenses incurred.
                                                  * * *
                 (e) When a lawyer in the course of representing a client is in possession of
         property in which two or more persons (one of whom may be the lawyer) claims
         interests, the property shall be kept separate by the lawyer until the dispute is
         resolved. The lawyer shall distribute promptly all portions of the property as to
         which the interests are not in dispute.
7
    MLRPC 1.16 provides, in relevant part:
              (d) Upon termination of representation, a lawyer shall take steps to the
       extent reasonably practicable to protect a client’s interests, such as giving
       reasonable notice to the client, allowing time for employment of other counsel,
       surrendering papers and property to which the client is entitled and refunding any
       advance payment of fee or expense that has not been earned or incurred. The lawyer
       may retain papers relating to the client to the extent permitted by other law.
8
    MLRPC 8.1 provides:
       An applicant for admission or reinstatement to the bar, or a lawyer in connection
       with a bar admission application or in connection with a disciplinary matter, shall
       not:
               (a) knowingly make a false statement of material fact; or
               (b) fail to disclose a fact necessary to correct a misapprehension known by
       the person to have arisen in the matter, or knowingly fail to respond to a lawful
       demand for information from an admissions or disciplinary authority, except that
       this Rule does not require disclosure of information otherwise protected by Rule
       1.6.
9
    MLRPC 8.4 provides, in relevant part:
       It is professional misconduct for a lawyer to:
                (a) violate or attempt to violate the Maryland Lawyers’ Rules of
       Professional Conduct, knowingly assist or induce another to do so, or do so through
       the acts of another;
                                              * * *
                (c) engage in conduct involving dishonesty, fraud, deceit or
       misrepresentation;
                                                  3
       By Order dated November 23, 2015, we referred the Petition to the Honorable Robert E.

Cahill of the Circuit Court for Baltimore County for an evidentiary hearing and to issue findings

of fact and recommended conclusions of law. On January 27, 2016, Judge Cahill entered an Order

of Default against Respondent for failure to respond to the Petition for Disciplinary or Remedial

Action, and scheduled an evidentiary hearing for March 31, 2016. At the hearing, Judge Cahill

admitted Petitioner’s exhibits into evidence and scheduled a second hearing date for April 13,

2016, to allow Respondent to present any evidence of mitigation. Respondent failed to appear or

submit any evidence at either hearing.

       Respondent failed to take any action to vacate the Order of Default or to participate in the

disciplinary proceedings in any way. On April 29, 2016, the hearing judge entered his Findings

of Fact and Conclusions of Law. Neither party filed exceptions to these findings, and Respondent

failed to offer any recommendation contrary to the Petitioner’s recommendation for disbarment.

We hold that Judge Cahill’s findings were not clearly erroneous, and his conclusions of law were

supported by clear and convincing evidence. We disbarred Respondent in a per curiam order

issued September 9, 2016. Attorney Grievance Comm’n v. Mollock, --- Md. --- (2016). In this

opinion, we explain that decision.

                                           I. Background

       Judge Cahill entered the following findings of fact regarding Respondent’s representation

of Mr. King:

                               Representation of Michael C. King

              On July 24, 2013, Michael C. King retained the Respondent to represent
       him in defense of a pending foreclosure action styled Kristine D. Brown, et al. v.
       Michael C. King, Case No. 03-C-13-007057, in the Circuit Court for Baltimore
       County. Mr. King paid the Respondent $1,050.00 in advanced attorney’s fees. The
       Respondent did not deposit or maintain Mr. King’s funds in an attorney trust

               (d) engage in conduct that is prejudicial to the administration of justice . . . .
                                                   4
       account until earned. Mr. King did not provide the Respondent with informed
       consent confirmed in writing to permit her to deposit his funds in any account other
       than a trust account.

               On July 25, 2013, the Respondent filed on behalf of Mr. King a Request for
       Foreclosure Mediation. The Respondent failed to send a copy of the Request for
       Foreclosure Mediation to either the secured party or the representative of the third
       party as required by the Maryland Rules. As of July 25, 2013, Mr. King was not
       eligible for foreclosure mediation. The Respondent failed to advise Mr. King that
       he was not eligible for mediation.

               On October 3, 2013, the foreclosure sale of Mr. King’s property was held.
       On March 26, 2014, the foreclosure sale was ratified. The Respondent failed to
       advise Mr. King that his property had been sold or that the sale had been ratified.
       In March 2014, Mr. King, on his own initiative, discovered that his house had been
       sold. He contacted the Respondent who assured him that she would take
       appropriate remedial action. The Respondent, despite her assurances, took no
       action to remediate the consequences of her negligence. The Respondent, despite
       doing minimal work on Mr. King’s behalf, failed to refund any portion of the fee
       that he had prepaid.

              On April 25, 2014, Mr. King, through successor counsel, Leo W. Ottey, Jr.,
       Esquire, filed a Motion to Vacate Order Ratifying Foreclosure Sale. The Substitute
       Trustees filed an Opposition, and a hearing was held on August 27, 2014.

       Judge Cahill further found that, on October 14, 2014, the Honorable Mickey J. Norman of

the Circuit Court for Baltimore County filed a Memorandum Opinion denying Mr. King’s Motion

to Vacate. Judge Norman found that Respondent had not complied with Maryland Rule 14-

209.1(c)(2)(A)(i), which requires a borrower filing a request for mediation to “serve a copy of the

request on the other parties.” The Rule also instructs that “[t]he clerk shall not accept for filing a

request for postfile mediation that does not contain a certificate of service.” Md. Rule 14-

209.1(c)(2)(A)(i).

       Judge Norman discussed Mr. King’s Request for Foreclosure Mediation (“Request”), filed

by Respondent, which consisted of three pages. The bottom of page two contained a certificate of

service with the following language:

       I certify that I have sent a copy of this Request for Foreclosure Mediation to the
       Clerk of the Circuit Court and to the secured party, or the representative of the

                                                  5
       secured party, by regular U.S. mail, postage pre-paid, at the address listed at the top
       of this form. I have served the party that brought this foreclosure action by sending
       this Request for Foreclosure Mediation by regular U.S. mail, postage pre-paid, to
       its foreclosure attorney in (or at the address on) the addressed envelope provided
       with this form.

Below this language were lines labeled “Signature of Borrower,” “Date,” and “Print Name.”

Rather than including the appropriate information for each line, the “Print Name” line was left

blank, and above the “Signature of Borrower” and “Date” lines, written in cursive, were the words,

“See attached.” This notation referred to page three of the Request, which contained another

certificate of service with the following language:

       I hereby certify that on this 25th day of July 2013, I hand delivered a copy of the
       foregoing Request for Foreclosure Mediation to Baltimore County Circuit Court,
       401 Bosley Avenue, Towson, Maryland 21204.

(Emphasis added.) Respondent signed the signature line following this language, accompanied by

the printed text “S. Simone Mollock, Esquire / Attorney for Michael C. King.”

       Based on this document, Judge Norman found that neither Mr. King nor Respondent had

sent a copy of the Request to the secured party or a representative of the secured party. Therefore,

the Clerk of the Circuit Court for Baltimore County (“Clerk”) should not have accepted it:

       It is abundantly clear, contrary to the Certificate of Service at the bottom of Page 2
       of the Request, that neither the Defendant, nor his counsel, Mollock, sent a copy of
       the Request for Foreclosure Mediation to the secured party, or the representative of
       the secured party. Because it was clear that the Defendant did not properly serve
       the Plaintiff, the Clerk should not have accepted or docketed the Request. . . .
       Having failed to properly serve the Plaintiff, the Defendant was not entitled to
       Foreclosure Mediation.

Accordingly, Judge Norman denied Mr. King’s Motion to Vacate.

       The hearing judge continued with his findings of fact:

                     Bar Counsel Investigation of Mr. King’s Complaint

              On September 2, 2014, Mr. King filed a complaint with the Attorney
       Grievance Commission. By letter dated September 16, 2014, Bar Counsel
       forwarded Mr. King’s complaint to the Respondent at the address she maintained

                                                 6
with the Client Protection Fund and requested a written response within fifteen
days. The Respondent received Bar Counsel’s September 16, 2014 letter on or
about September 17, 2014. As of October 8, 2014, having received no response,
Bar Counsel wrote the Respondent again, at the address she maintained with the
Client Protection Fund, provided her with a copy of the September 16, 2014
correspondence and requested a written response within ten days. The Respondent
received Bar Counsel’s October 8, 2014 letter on or about October 9, 2014.

        On October 21, 2014, Mr. King’s successor attorney, Leo W. Ottey, Jr.,
supplemented Mr. King’s complaint. As of November 10, 2014, having received
no response, Bar Counsel wrote to the Respondent again at the address she
maintained with the Client Protection Fund. Bar Counsel provided the Respondent
with copies of the previous correspondence as well as Mr. Ottey’s October 21, 2014
letter. Bar Counsel informed the Respondent that Mr. King’s complaint had been
docketed for further investigation and requested that she provide a response to Mr.
King’s complaint, a complete explanation for her failure to respond to the previous
correspondence, all addresses [where] she had lived or maintained an office for the
previous two years and confirmation that the Client Protection Fund maintained her
current contact information. The information was to be provided no later than
December 1, 2014. The Respondent received Bar Counsel’s November 10, 2014
letter on or about November 11, 2014.

        On December 18, 2014, no response having been received, Edwin P. Karr,
Investigator for the Attorney Grievance Commission, went to the Respondent’s
office to hand deliver copies of the previous correspondence. The Respondent was
not present and Mr. Karr left his business card with the receptionist and asked that
the Respondent contact him. On December 19, 2014 at 9:01 a.m., Mr. Karr
received a text message from the Respondent. The Respondent stated: “Good
morning Mr. Karr. This is Simone Mollock is it too early to call you?” At 9:02
a.m., Mr. Karr responded to the text message and stated that she could call. The
Respondent did not call Mr. Karr.

        On December 22, 2014, Mr. Karr called the Respondent on her cellular
phone and left a voicemail message. The Respondent did not return his call. On
December 23, 2014, Mr. Karr called the Respondent’s office and left a message
asking the Respondent to call him. The Respondent did not return his call.

       On January 5, 2015, Mr. Karr travelled to the Respondent’s office and spoke
with the Respondent’s receptionist. The receptionist advised Mr. Karr that Ms.
Mollock was not in the office and assured him that she had delivered Mr. Karr’s
messages to Ms. Mollock. Later that day, Mr. Karr called the Respondent’s cellular
phone. The Respondent did not answer.

        On January 6, 2015, Mr. Karr left a voicemail message on the Respondent’s
cellular phone. The Respondent did not return Mr. Karr’s call.



                                         7
       On January 7, 2015, Mr. Karr obtained the Respondent’s home address and
telephone number. He called the Respondent’s home phone number, the phone
rang continuously and Mr. Karr was unable to leave a message. Later that day, Mr.
Karr called the Respondent’s cellular phone and received a message that the voice
mailbox was full.

        On January 9, 2015, Mr. Karr travelled to the Respondent’s law office. The
Respondent was not present but the receptionist advised Mr. Karr that she was
expected to be in at 4:30 p.m. Mr. Karr then travelled to the Respondent’s home.
No one was home and Mr. Karr left a business card on the front door. Later that
day, Mr. Karr received a phone call from the Respondent’s sister who advised that
the Respondent was having a difficult time personally and described the
circumstances. The Respondent’s sister called Mr. Karr a short while later and
advised that the Respondent would meet him at her office that afternoon. At 4:00
p.m., Mr. Karr met with the Respondent at her office and provided her with copies
of the previous correspondence. The Respondent stated that her written response
would be provided by January 14, 2015.

        On January 20, 2015, Bar Counsel received the Respondent’s first response
(dated January 13, 2014). The Respondent failed to provide any response to Mr.
King’s complaint but advised that she would provide same no later than January
16, 2015. As of January 26, 2015, the Respondent had not provided any additional
information. On January 26, 2015, Bar Counsel wrote to the Respondent at her
office and home addresses and advised her that no response had been received. The
Respondent received Bar Counsel’s January 26, 2015 letter on or about January 27,
2015.

        On March 12, 2015, Bar Counsel received a letter from the Respondent
(dated January 15, 2015). In this letter, the Respondent misrepresented to Bar
Counsel that she had spent thirty seven hours on Mr. King’s case; that she contacted
Wells Fargo for information about Mr. King’s mortgage; that she asked Mr. King
to make a $2,000 lump sum payment toward his arrears; and that an attorney in her
office agreed to file a bankruptcy petition on Mr. King’s behalf pro bono.
Moreover, she intentionally altered the copy of the Request for Foreclosure
Mediation provided to Bar Counsel. Unlike the Request for Foreclosure Mediation
filed with the Circuit Court and discussed by Judge Norman in his Memorandum
Opinion, the Request for Foreclosure Mediation provided to Bar Counsel contained
the following [certificate of service]:

       I hereby certify that on this 25th day of July, 2013, I hand delivered
       a copy of the foregoing Request for Foreclosure Mediation to
       Kristine D. Brown, Esquire, 10021 Balls Ford Road, Suite 200,
       Manassas, VA 20109.

[(Emphasis added.)]



                                         8
         On March 16, 2015, Bar Counsel wrote to the Respondent at the address
maintained by the Client Protection Fund and requested copies of all documents
created and maintained pursuant to Maryland Rule 16-606.1 for the receipt,
maintenance and disbursement of Mr. King’s funds including, but not limited to,
client ledgers, escrow account statements and any cancelled checks. The requested
information was to be provided no later than March 30, 2015. The Respondent
received the March 16, 2015 letter on or about March 17, 2015. The Respondent
failed to ever provide the requested information and documentation.

                        Representation of Marlow Bates

        In November 2013, Marlow Bates retained the Respondent to file a petition
for writ of coram nobis. At the time, Mr. Bates was in federal custody. The
Respondent charged Mr. Bates a flat fee [of] $1,400 for filing the Petition. Mr.
Bates’ sister, India Bates, paid the fee [in] full on his behalf. The Respondent did
not deposit the funds for the benefit of Mr. Bates into an attorney trust account.
Neither Mr. Bates nor his sister provided the Respondent with informed consent
confirmed in writing to permit her to deposit the funds in any account other than a
trust account.

        During the pendency of the representation, the Respondent met with Mr.
Bates approximately four times to discuss [his] request for coram nobis relief. The
Respondent repeatedly misrepresented to Mr. Bates and members of his family that
she was making progress on his case, and that she had filed a Petition for Writ of
Coram Nobis on Mr. Bates’ behalf. The Respondent failed to perform any work on
behalf of Mr. Bates and failed to file a petition for writ of corum nobis.

        The Respondent failed to communicate with Mr. Bates and his family
members with whom the Respondent had been authorized to speak. Eventually,
Mr. Bates terminated the representation and requested a refund. The Respondent
refused to return the funds received for the benefit of Mr. Bates, claiming that the
fees were earned. The Respondent failed to deposit and maintain the disputed funds
into an attorney trust account until resolution of the dispute.

              Bar Counsel Investigation of Mr. Bates’ Complaint

        On November 3, 2014, Mr. Bates filed a complaint with the Attorney
Grievance Commission. By letter dated November 6, 2014, Bar Counsel forwarded
Mr. Bates’ complaint to the Respondent at the address she maintained with the
Client Protection Fund and requested a written response within fifteen days. The
Respondent received Bar Counsel’s November 6, 2014 letter on or about November
7, 2014. As of December 16, 2014, having received no response, Bar Counsel
wrote the Respondent again at the address she maintained with the Client Protection
Fund, provided her with a copy of the November 6, 2014 correspondence and
requested a written response within ten days. The Respondent received Bar
Counsel’s December 16, 2014 letter on or about December 17, 2014.


                                         9
        As of January 26, 2015, having received no response, Bar Counsel wrote to
the Respondent again at the address she maintained with the Client Protection Fund.
Bar Counsel provided the Respondent with copies of the previous correspondence
and informed the Respondent that Mr. Bates’ complaint had been docketed for
further investigation. Bar Counsel requested that the Respondent provide a
response to Mr. Bates’ complaint, a complete explanation for her failure to respond
to the previous correspondence, a complete copy of Mr. Bates’ client file and all
documents created and maintained for the receipt, maintenance and disbursement
of Mr. Bates’ funds pursuant to Maryland Rule 16-606.1. The information and
documentation was to be provided no later than February 16, 2015. The
Respondent received Bar Counsel’s January 26, 2015 letter on or about January 27,
2015.

        On March 4, 2015, having not received any response, [Mr. Karr] left a
voicemail message for the Respondent at her home asking that she contact him.
Later that day at 11:07 a.m., the Respondent texted Mr. Karr and stated: “Good
morning Mr. Karr, is everything okay? I’m wrapping up court. I’ll call you as soon
as I leave.” Mr. Karr responded at 11:13 a.m. stating: “Pls call it is regarding a
complaint.” The Respondent did not call or contact Mr. Karr.

        On March 9, 2015, Mr. Karr travelled to the Respondent’s law office. The
Respondent was not present but the receptionist advised that the Respondent still
worked in the office. Mr. Karr left a business card with the receptionist along with
instructions that the Respondent should contact him immediately. Also on March
9, 2015, Mr. Karr travelled to the Respondent’s home. No one answered the door
and Mr. Karr left a business card with [the] instruction that the Respondent contact
him immediately.

        On March 10, 2015 at 1:19 p.m., Mr. Karr texted the Respondent, “Ms.
Mollock you need to contact me ASAP.” The Respondent failed to respond. On
March 11, 2015, Mr. Karr left a voicemail message for the Respondent on her
cellular phone.

      On March 12, 2015, Mr. Karr again travelled to the Respondent’s home.
The Respondent’s daughter advised Mr. Karr that the Respondent was not home.
Mr. Karr asked the Respondent’s daughter to advise the Respondent to contact him
immediately. The Respondent failed to communicate with Mr. Karr in any manner.

       As of March 16, 2015, having received no response, Bar Counsel wrote to
the Respondent again at the address she maintained with the Client Protection Fund.
Bar Counsel provided the Respondent with copies of the previous correspondence
and reminded her of her obligation to respond to Bar Counsel. The Respondent
received Bar Counsel’s March 16, 2015 letter on or about March 17, 2015. The
Respondent never provided any response to Bar Counsel regarding Mr. Bates’
complaint.

Judge Cahill then recommended the following conclusions of law:

                                        10
                           CONCLUSIONS OF LAW

        This [c]ourt finds, by clear and convincing evidence, that the Respondent
violated the following Rules of the Maryland Lawyers’ Rules of Professional
Conduct:

                             Rule 1.1. Competence.

        Rule 1.1 provides: “A lawyer shall provide competent representation to a
client. Competent representation requires the legal knowledge, skill, thoroughness
and preparation reasonably necessary for the representation.”

       The [c]ourt finds the Respondent violated Rule 1.1 in the King and Bates
matters for the reasons stated in reference to violations of Rules 1.3, 1.4, 1.5 and
1.15 below.

                               Rule 1.3. Diligence.

      Rule 1.3 provides: “A lawyer shall act with reasonable diligence and
promptness in representing a client.”

       The [c]ourt finds the Respondent violated Rule 1.3 in the King matter. The
Respondent filed a defective request for foreclosure mediation and failed to serve
a copy of the Request on the secured party or a representative of the third party as
required by the Maryland Rules. The Respondent failed to advise Mr. King that he
was ineligible to participate in foreclosure mediation. The Respondent failed to
advise Mr. King that his home was sold and that the sale was ratified. When Mr.
King advised the Respondent of the sale, the Respondent failed to take any action
on behalf of Mr. King.

       The [c]ourt finds the Respondent violated Rule 1.3 in the Bates matter. The
Respondent met with Mr. Bates on several occasions but failed to perform any legal
services for him or communicate with him regarding the representation.

                           Rule 1.4. Communication.

       Rule 1.4 provides, in part:

       (a) A lawyer shall:
       (1) promptly inform the client of any decision or circumstance with
       respect to which the client’s informed consent, as defined in Rule
       1.0(f), is required by these Rules;
       (2) keep the client reasonably informed about the status of the
       matter;
       (3) promptly comply with reasonable requests for information; and
       (4) consult with the client about any relevant limitation on the
       lawyer’s conduct when the lawyer knows that the client expects


                                        11
       assistance not permitted by the Maryland Lawyers’ Rules of
       Professional Conduct or other law.
       (b) A lawyer shall explain a matter to the extent reasonably
       necessary to permit the client to make informed decisions regarding
       the representation.

        The [c]ourt finds the Respondent violated Rule 1.4(a) and (b) in the King
matter. The Respondent failed to advise Mr. King that he was ineligible to
participate in foreclosure mediation thereby failing to explain the foreclosure
process to the extent necessary to permit Mr. King to make informed decisions
regarding the representation. The Respondent failed to keep Mr. King reasonably
informed about the status of his case; she failed to advise him that his home was
sold and that the sale was ratified and when Mr. King advised the Respondent of
the sale, she failed to take any action on behalf of Mr. King.

       The [c]ourt finds the Respondent violated Rule 1.4(a) in the Bates matter as
the Respondent misrepresented to Mr. Bates and his family [members] that she was
performing the services for which she was retained.

                                   Rule 1.5. Fees.

       Rule 1.5 provides, in part:

       (a) A lawyer shall not make an agreement for, charge, or collect an
       unreasonable fee or an unreasonable amount for expenses. The facts
       to be considered in determining the reasonableness of a fee include
       the following:
       (1) the time and labor required, the novelty and difficulty of the
       questions involved, and the skill requisite to perform the legal
       service properly;
       (2) the likelihood, if apparent to the client, that the acceptance of the
       particular employment will preclude other employment of the
       lawyer;
       (3) the fee customarily charged in the locality for similar legal
       services;
       (4) the amount involved and the results obtained;
       (5) the time limitations imposed by the client or by the
       circumstances;
       (6) the nature and length of the professional relationship with the
       client;
       (7) the experience, reputation, and ability of the lawyer or lawyers
       performing the services; and
       (8) whether the fee is fixed or contingent.

       The [c]ourt finds the Respondent violated Rule 1.5(a) in the King matter.
Mr. King paid the Respondent $1,050.00 to represent him in defense of his pending
foreclosure action. The Respondent provided no service for value to Mr. King. The

                                          12
Respondent’s only action pursuant to the representation was to file a defective
Request for Foreclosure Mediation. Given the lack of services provided and the
deficiencies in the representation, the fee collected and retained by the Respondent
was unreasonable in violation of Rule 1.5(a).

         The [c]ourt finds the Respondent violated Rule 1.5(a) in the Bates matter.
Mr. Bates’ family, on his behalf, paid the Respondent $1,400.00 representing the
full fee charged for filing of a Petition for Writ of Coram Nobis. The Respondent
failed to perform any work on behalf of Mr. Bates and the fee collected and retained
by the Respondent was unreasonable in violation of Rule 1.5(a).

                        Rule 1.15. Safekeeping Property.

       Rule 1.15 provides, in part:

       (a) A lawyer shall hold property of clients or third persons that is in
       a lawyer's possession in connection with a representation separate
       from the lawyer's own property. Funds shall be kept in a separate
       account maintained pursuant to Title 16, Chapter 600 of the
       Maryland Rules, and records shall be created and maintained in
       accordance with the Rules in that Chapter. Other property shall be
       identified specifically as such and appropriately safeguarded, and
       records of its receipt and distribution shall be created and
       maintained. Complete records of the account funds and of other
       property shall be kept by the lawyer and shall be preserved for a
       period of at least five years after the date the record was created.
                                        * * *
       (c) Unless the client gives informed consent, confirmed in writing,
       to a different arrangement, a lawyer shall deposit legal fees and
       expenses that have been paid in advance into a client trust account
       and may withdraw those funds for the lawyer's own benefit only as
       fees are earned or expenses incurred.
                                        * * *
       (e) When a lawyer in the course of representing a client is in
       possession of property in which two or more persons (one of whom
       may be the lawyer) claim interests, the property shall be kept
       separate by the lawyer until the dispute is resolved. The lawyer shall
       distribute promptly all portions of the property as to which the
       interests are not in dispute.

        The [c]ourt finds the Respondent violated Rule 1.15(a) and (c) in both the
King and Bates matters. The Respondent did not have informed consent confirmed
in writing to allow her to deposit the funds into any account other than her attorney
trust account. The Respondent failed to deposit Mr. King’s $1,050.00 into her trust
account and failed to deposit $1,400.00 for the benefit of Mr. Bates into her attorney
trust account in violation of the Rule.


                                         13
        The [c]ourt finds the Respondent violated Rule 1.15(e) as it relates to Mr.
Bates. Mr. Bates articulated and clearly raised with the Respondent that he disputed
that she had earned her fee. Despite the dispute, the Respondent failed and refused
to segregate that fee and to deposit and maintain the funds in her attorney trust
account until resolution of the dispute.

             Rule 1.16. Declining or Terminating Representation.

       Rule 1.16 provides, in part:

       (d) Upon termination of representation, a lawyer shall take steps to
       the extent reasonably practicable to protect a client’s interests, such
       as giving reasonable notice to the client, allowing time for
       employment of other counsel, surrendering papers and property to
       which the client is entitled and refunding any advance payment of
       fee or expense that has not been earned or incurred. The lawyer may
       retain papers relating to the client to the extent permitted by other
       law.

       The [c]ourt finds the Respondent violated Rule 1.16(d) in both the King and
Bates matters. The Respondent, upon termination, failed and refused to refund Mr.
King’s or Mr. Bates’ unearned fees. As discussed above, the fees paid were not
reasonable because the Respondent performed little to no services.

              Rule 8.1. Bar Admission and Disciplinary Matters.

       Rule 8.1 provides:

       An applicant for admission or reinstatement to the bar, or a lawyer
       in connection with a bar admission application or in connection with
       a disciplinary matter, shall not:
       (a) knowingly make a false statement of material fact; or
       (b) fail to disclose a fact necessary to correct a misapprehension
       known by the person to have arisen in the matter, or knowingly fail
       to respond to a lawful demand for information from an admissions
       or disciplinary authority, except that this Rule does not require
       disclosure of information otherwise protected by Rule 1.6.

        The [c]ourt finds the Respondent violated Rule 8.1(a) in the King matter.
The Respondent knowingly misrepresented to Bar Counsel that she had spent thirty
seven hours on Mr. King’s case; that she contacted Wells Fargo for information
about Mr. King’s mortgage; that she asked Mr. King to make a $2,000 lump sum
payment toward his arrears; and that an attorney in her office agreed to file a
bankruptcy petition pro bono. Additionally, and significantly, the Respondent
violated Rule 8.1(a) when she knowingly and intentionally altered the Request for
Foreclosure Mediation provided to Bar Counsel.


                                         14
       The [c]ourt finds the Respondent violated Rule 8.1(b) in both the King and
the Bates matters. As discussed above, Bar Counsel made numerous attempt[s] to
communicate with the Respondent; the Respondent failed and refused to respond
to Bar Counsel’s repeated requests for information.

                               Rule 8.4. Misconduct.

       Rule 8.4 provides, in part:

       It is professional misconduct for a lawyer to:
       (a) violate or attempt to violate the Maryland Lawyers’ Rules of
       Professional Conduct, knowingly assist or induce another to do so,
       or do so through the acts of another;
                                      [* * *]
       (c) engage in conduct involving dishonesty, fraud, deceit or
       misrepresentation;
       (d) engage in conduct that is prejudicial to the administration of
       justice;

        The [c]ourt, as discussed herein, having concluded that Respondent violated
multiple Rules, concludes that Respondent has also committed misconduct in
violation of Rule 8.4(a). See [Attorney Grievance Comm’n v. Foltz, 411 Md. 359,
411 (2009)].

        The [c]ourt finds that each violation of Rule 8.1(a) constitutes a violation of
Rule 8.4(c). The Respondent violated Rule 8.4(c) in the Bates matter when she
misrepresented to Mr. Bates and members of his family that she was performing
work and that the Petition for Writ of Error Coram Nobis had been filed.
Additionally, this [c]ourt finds that the Respondent violated Rule 8.4(c) when she
failed to refund Mr. King’s and Mr. Bates’ funds.

        The Respondent’s conduct, taken as a whole, brings the legal profession
into disrepute in violation of Rule 8.4(d).

                          AGGRAVATING FACTORS

       In attorney discipline cases, the Court of Appeals has recognized the
following aggravating factors:

       (1) Prior disciplinary offenses;
       (2) A dishonest or selfish motive;
       (3) A pattern of misconduct;
       (4) Multiple offenses;
       (5) Bad faith obstruction of the disciplinary proceeding by
       intentionally failing to comply with rules or orders of the
       disciplinary agency;
       (6) Submission of false evidence, false statements, or other
       deceptive practices during the disciplinary process;
                                          15
       (7) Refusal to acknowledge the wrongful nature of conduct;
       (8) Vulnerability of victim;
       (9) Substantial experience in the practice of law; and
       (10) Whether he or she displayed indifference to making restitution.

See [Attorney Grievance] Comm’n v. Sperling, 434 Md. 658, 676–77 (2013) (citing
Standard 9.22 of the American Bar Association Standards for Imposing Lawyer
Sanctions).

        Petitioner argues that in this case, seven (7) factors are implicated. This
[c]ourt agrees. The Respondent made misrepresentations to Bar Counsel and she
fabricated a piece of evidence, the Certificate of Service on the Request for
Foreclosure Medication. The [c]ourt must infer that this was motivated by a
dishonest or selfish motive, namely to cover up her lack of competence in her
representation of Mr. King. Her failure to refund the unearned fees to either Mr.
King or Mr. Bates was by definition motivated by her selfish desire to keep the
funds for herself. Factor (2). There is something of a pattern of misconduct and
multiple offenses that has been established: the misconduct began in July 2013 with
the King representation and continued through the end of Bar Counsel’s
investigation in March 2015, during which time she violated numerous Rules
involving her obligations to her clients and Bar Counsel. Factors (3) and (4). The
Respondent has engaged in bad faith obstruction of the disciplinary proceeding by
failing to comply with Bar Counsel’s repeated requests for information and by
submitting an item of false evidence during the disciplinary process. Factors (5)
and (6). The Respondent has not expressed remorse, nor has she acknowledged the
wrongful nature of her conduct, or expressed a concern about making restitution.
Factors (7) and (10).

                                 MITIGATION

       The Court of Appeals recognizes the following as mitigating factors:

       (1) Absence of a prior disciplinary record;
       (2) Absence of a dishonest or selfish motive;
       (3) Personal or emotional problems;
       (4) Timely good faith efforts to make restitution or to rectify
       consequences of misconduct;
       (5) Full and free disclosure to disciplinary board or cooperative
       attitude toward proceedings;
       (6) Inexperience in the practice of law;
       (7) Character or reputation;
       (8) Physical or mental disability or impairment;
       (9) Delay in disciplinary proceedings;
       (10) Interim rehabilitation;
       (11) Imposition of other penalties or sanctions;
       (12) Remorse; and
       (13) Remoteness of prior offenses.

                                        16
       [Id.] at 676.

               Based upon the Petitioner’s proffer, the undersigned finds that the
       Respondent has no prior discipline. While one might speculate that the
       Respondent’s demonstrable professional shortcomings and her inability to
       acknowledge and address those shortcomings or to engage in these proceedings are
       collectively a consequence of inexperience in the private practice of law or of
       physical, emotional, or personal problems, it is an undeniable fact that the
       Respondent failed to prove any mitigation, or any extenuation or remedial action in
       these proceedings.

                                           II. Discussion

       This Court conducts an independent review of the record to determine whether Bar Counsel

satisfied its burden to prove its allegations by clear and convincing evidence. Attorney Grievance

Comm’n v. Edib, 415 Md. 696, 706 (2010). “[W]e accept the hearing judge’s findings of fact

unless shown to be clearly erroneous.” Attorney Grievance Comm’n v. Hodes, 441 Md. 136, 168

(2014). Findings of fact to which neither party files an exception may be treated as conclusively

established. Edib, 415 Md. at 707 (citing Md. Rule 16-759(b)(2)(A)). All proposed conclusions

of law by the hearing judge are reviewed de novo. Id.

       As neither party filed any exceptions to the hearing judge’s findings of fact, we treat those

findings as conclusively established.

       We also hold that the hearing judge’s proposed conclusions of law are supported by clear

and convincing evidence. Judge Cahill found that Respondent violated MLRPC 1.1, 1.3, 1.4(a)

and (b), 1.5(a), 1.15(a), (c), and (e), 1.16(d), 8.1(a) and (b), and 8.4(a), (c), and (d). Respondent

violated Rule 1.3 by filing a defective Request for Foreclosure Mediation in Mr. King’s case, and

failing to perform any legal services at all for Mr. Bates. Respondent violated Rule 1.4(a) and (b)

by failing to keep Mr. King reasonably informed about the status of his case, and by

misrepresenting to Mr. Bates and his family that she was making progress on his Petition for Writ

of Error Coram Nobis. Respondent violated Rule 1.5(a) by collecting and retaining fees from both

                                                 17
Mr. King and Mr. Bates even though she had performed little to no work on both of their cases.

Respondent violated 1.15(a) and (c) by failing to deposit the fees collected from Mr. King and Mr.

Bates into her attorney trust account. These violations establish that Respondent failed to provide

competent representation to both Mr. King and Mr. Bates, and thereby violated Rule 1.1.

          Furthermore, Respondent violated Rule 1.16(d) by failing to refund Mr. King’s and Mr.

Bates’s unearned fees. Respondent violated Rule 8.1(a) by knowingly and intentionally altering

the certificate of service on the Request for Foreclosure Mediation provided to Bar Counsel.

Respondent violated Rule 8.1(b) by failing to respond to Bar Counsel’s repeated requests for

information regarding both matters. Respondent violated Rule 8.4(c) by misrepresenting to Mr.

Bates’s family the work she was doing on his case, and by failing to refund both Mr. King’s and

Mr. Bates’s fees.

          Because Respondent committed multiple violations of the MLRPC, she also committed

professional misconduct in violation of Rule 8.4(a). Finally, these numerous violations, and

Respondent’s conduct as a whole, bring the legal profession into disrepute in violation of Rule

8.4(d).

                                            III. Sanction

          [T]he purpose of attorney disciplinary proceedings is not to punish the lawyer, but
          to protect the public as well as to deter other lawyers from engaging in similar
          misconduct. The public is protected when sanctions are imposed that are
          commensurate with the nature and gravity of the violations and the intent with
          which they were committed.

Attorney Grievance Comm’n v. Pennington, 387 Md. 565, 596 (2005) (citation omitted) (citing

Attorney Grievance Comm’n v. Ellison, 384 Md. 688, 714 (2005)). In light of Respondent’s

numerous violations, intentional dishonest conduct, failure to participate in the disciplinary

proceedings, and the lack of any mitigating factors, we agreed with Bar Counsel’s recommendation

to disbar Respondent from the practice of law.
                                                  18
       Respondent submitted a falsified document to Bar Counsel in an attempt to conceal her

incompetence and lack of diligence in representing Mr. King. In addition, she made numerous

misrepresentations to Mr. Bates and his family regarding her progress on his case. “[I]ntentional

dishonest conduct is closely entwined with the most important matters of basic character to such a

degree as to make intentional dishonest conduct by a lawyer almost beyond excuse.             . . .

Disbarment ordinarily should be the sanction for intentional dishonest conduct.”          Attorney

Grievance Comm’n v. Vanderlinde, 364 Md. 376, 418 (2001). In this case, disbarment is

warranted. See Attorney Grievance Comm’n v. Williams, 446 Md. 355, 376 (2016) (holding

disbarment was an appropriate sanction where attorney made multiple misrepresentations to

conceal his incompetence and lack of diligence from his client); Attorney Grievance Comm’n v.

London, 427 Md. 328, 355 (2012) (holding disbarment was an appropriate sanction where attorney

continually misrepresented to his client the status of his cases); Attorney Grievance Comm’n v.

Lane, 367 Md. 633, 647 (2002) (holding disbarment was an appropriate sanction where attorney

“failed to diligently act on his clients’ behalf and he then compounded this failure by engaging in

a pattern of deceitful and lying conduct designed to conceal his lack of diligence”).

       For these reasons, we entered the September 9, 2016 per curiam order disbarring

Respondent and awarding costs against her.




                                                19